News Release The Procter & Gamble Company One P&G Plaza Cincinnati, OH 45202 FOR IMMEDIATE RELEASE P&G DECLARES A 7% DIVIDEND INCREASE CINCINNATI, April 7, 2014 – The Procter & Gamble Company (NYSE:PG) announced that its Board of Directors declared an increase in the quarterly dividend from $0.6015 to $0.6436 per share on its Common Stock and on the Series A and Series B ESOP Convertible Class A Preferred Stock of the Company, payable on or after May 15, 2014, to Common Stock shareholders of record at the close of business on April 25, 2014, and to Series A and Series B Preferred Stock shareholders of record at the start of business on April 25, 2014. This represents a 7% increase compared to the prior quarterly dividend. P&G has been paying a dividend for 124 consecutive years since its incorporation in 1890.This marks the 58th consecutive year that the Company has increased its dividend. About Procter & Gamble P&G serves approximately 4.8 billion people around the world with its brands. The Company has one of the strongest portfolios of trusted, quality, leadership brands, including Ace®, Always®, Ambi Pur®, Ariel®, Bounty®, Charmin®, Crest®, Dawn®, Downy®, Duracell®, Fairy®, Febreze®, Fusion®, Gain®, Gillette®, Head & Shoulders®, Iams®, Lenor®, Mach3®, Olay®, Oral-B®, Pampers®, Pantene®, Prestobarba®, SK-II®, Tide®, Vicks®, Wella®, and Whisper®. The P&G community includes operations in approximately 70 countries worldwide. Please visit http://www.pg.com for the latest news and in-depth information about P&G and its brands. ### P&G Media Contacts: Paul Fox, 513.983.3465 P&G Investor Relations Contact: John Chevalier, 513.983.9974
